Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 1 of 17




                    Exhibit K
        Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 2 of 17



                                              JAMS
____________________________________
                                    :
                                    :                No. 1425027998
In Re: LABATON SUCHAROW, LLP        :
                                    :                PHASE I REPORT
____________________________________:                AS AMENDED FEBRUARY 6, 2019

Hon. Garrett E. Brown, Jr. (Ret.):

        The Undersigned has been retained by the law firm Labaton Sucharow LLP (the “Firm”)
to review: (I) the Firm’s historical practices regarding payment of referral fees; and (II) the
substance and implementation of the Firm’s recently-revised practices regarding payment of
referral fees. This Phase I Report and the attached Exhibits collectively address Phase I of the
aforementioned review.1
                                       Executive Summary

       During a hearing on November 7, 2018, the Hon. Mark L. Wolf, U.S.D.J. asked Michael
P. Canty, Esq., Partner and General Counsel of the Firm, whether the payment of “bare referral”
fees by the Firm to Damon Chargois, Esq. and/or his law firm Chargois & Herron, LLP was
“unique” or “aberrant”. (See 11/7/18 Hr’g. Tr. at 22, lns. 16-17; and at 23, lns. 3-5). In response,
Mr. Canty confirmed that I had been retained by the Firm to look into that question, and at the
Court’s request, would report back not later than January 8, 2018.

        For the reasons explained below, I have concluded that the Firm’s payment of “bare
referral” fees to Mr. Chargois and/or his law firm Chargois & Herron, LLP was unique and
aberrational. This conclusion is based upon two-months of thorough investigation, during which
my Assistant and I:
    •    Met and corresponded extensively with Mr. Canty and the Firm’s Chief Compliance
         Officer, Carol C. Villegas, Esq. to learn about the Firm’s structure, records, history and
         accounting practices;
    •    Requested, received and reviewed an analysis of the more than 300 cases that the Firm has
         settled since it reorganized in 2007;
    •    Interviewed each of the 7 Responsible Attorneys designated by the Firm for those 300 plus
         settled cases, and reviewed a random sample of settled cases with each Responsible
         Attorney;
    •    Requested, received and reviewed Declarations from Mr. Canty and each of the 7
         Responsible Attorneys that addressed the above question posed by the Court, and

1
        As noted below, this Phase I Report has been prepared on an expedited basis. I anticipate
issuing a Phase II Report during calendar-year 2019 that addresses Phase II of the aforementioned
review.

                                                 1
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 3 of 17



        confirmed that other than with respect to Mr. Chargois and/or Chargois & Herron, LLP,
        the Firm has made no “bare referral” payments to any lawyer or law firm.
        In so concluding, I commend the Firm – and particularly Mr. Canty and Ms. Villegas – for
their critical role in facilitating the review process, which I believe was exhaustive, and tangibly
reflected a genuine commitment by the Firm and its leadership to insure the accuracy and integrity
of this Phase I Report and the attached Exhibits.
       I.       Contextual Background
        This engagement arises from several consolidated class actions in the United States District
Court for the District Massachusetts before the Hon. Mark L. Wolf, U.S.D.J. (the “Consolidated
Litigation”). See Arkansas Teacher Retirement System v. State Street Bank and Trust Co., Civ.
No. 11-cv-10230 (MLW); Henriquez v. State Street Bank and Trust Co., Civ. No. 11-cv-12049
(MLW); and The Andover Companies Savings and Profit Sharing Plan v. State Street Bank and
Trust Co., Civ. No. 12-cv-11698 (MLW).

        The Firm represents Arkansas Teacher Retirement System (“ATRS”), one of the Lead
Plaintiffs in the Consolidated Litigation. In 2016, a global class settlement of the Consolidated
Litigation was reached following extensive negotiations (the “Settlement”). As relevant here, the
terms of that Settlement were a $300 million fund for the settlement class, and a request of
$74,541,250 in attorneys’ fees payable from that fund (the “Attorneys’ Fees Request”). The
Attorneys’ Fees Request was supported by a fee petition prepared by the Firm on behalf of all
plaintiffs’ counsel (the “Fee Petition”).

        Following a hearing on November 2, 2016, the Court issued final approval of the Parties’
proposed Settlement, including: (1) a gross $300 million for the Settlement Class; and (2) the
Attorneys’ Fees Request of $74,541,250. Shortly after that final approval, media reports suggested
that the Fee Petition submitted to the Court in support of the Attorneys’ Fees Request contained
material inaccuracies. The Court appointed the Hon. Gerald E. Rosen (Ret.) as Special Master
(the “Special Master”) to investigate.

       The subsequent investigation culminated in a Report and Recommendations dated May 14,
2018, that the Special Master submitted to the Court (the “R&R”). Within that 377-page
document, the Special Master detailed myriad flaws that plagued the Fee Petition, as well as the
predicate institutional failures that allowed those flaws to arise, and to remain uncorrected.

        Prominent among those flaws was the Firm’s $4.1 million payment to Damon Chargois
Esq., and/or his law firm Chargois & Herron LLP, from the attorneys’ fees awarded by the Court
(the “Payment”). The Firm had not disclosed the Payment to the Court. Instead, it was discovered
by the Special Master during the investigation. Consequently, the R&R contains “separate and
extensive discussion and findings” related to the Firm’s relationship with Mr. Chargois in general,
and the Payment in particular.



                                                 2
       Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 4 of 17



        Ultimately, the Special Master found that because Mr. Chargois had neither made an
appearance in the Consolidated Litigation, nor done any substantive work on the Consolidated
Litigation., the Payment represented a “bare referral” – i.e., where a lawyer received “a referral
fee for doing no work and having no attachment to the case or the client”. (R&R at 375). Based
upon that finding, and others, Ultimately, the Special Master recommended that: (1) the Firm
disgorge the $4.1 million it paid to Mr. Chargois; and (2) those funds be distributed to other
plaintiffs’ counsel and to the settlement class. (Id. at 368-370). However, the Special Master did
not recommend professional disciplinary action against the Firm or any of its attorneys. 2 (Id. at
370-371).

       After meeting and conferring for several months, the Special Master and Labaton submitted
a proposed settlement to the Court on October 10, 2018, to resolve the issues raised in the R&R
(the “Proposed Settlement”). (DE 485). In the Proposed Settlement, the Special Master
acknowledged that the Firm’s “failure to disclose [the Chargois Arrangement] did not comport
with emerging best practices at the time of the fee submission,” but “the payment itself to Chargois
did not violate [the rules of professional conduct] or constitute intentional misconduct.” (Id. at
5). Labaton, for its part, acknowledged that the Chargois Arrangement “should have led to a more
robust discussion with its client, and the Court, prior to awarding attorneys’ fees”, and proposed
to voluntarily retain a retired federal judge “to ensure that Labaton’s retention, fee sharing
agreements and other policies concerning fee applications are in compliance with applicable rules
and emerging best practices.” (Id. at 8). I was retained by the Firm pursuant to that proposal.

       II.     The Question Presented in Phase I
         During a hearing on November 7, 2018, the Court closely examined Mr. Canty, Christopher
J. Keller, Esq. (the Firm’s Co-Chairman), and Eric J. Belfi, Esq. (a Partner of the Firm), regarding
factual Declarations they had submitted on issues related to the Firm’s payment of “bare referral”
fees. While examining Mr. Canty, the Court made clear that those issues are of paramount
importance as it considers the appropriateness of any sanction related to the Fee Petition. (See
11/7/18 Hr’g. Tr. at 22, lns. 4-5). Specifically, the Court asked Mr. Canty: “Is this Chargois matter
an insolated incident or not?” (Id. at 22, lns. 16-17). The Court went on to highlight its interest
“in knowing whether the Chargois arrangement was aberrant conduct and it just happened to be
identified in this case or whether it wasn’t.” (Id. at 23, lns. 3-5). The Court and the Firm agreed
that I should address that question on an expedited basis, and report back by January 8, 2019.


2
       Subsequent to my initial submission of the Phase I Report on January 8, 2018, I was advised
by the Special Master that in the R&R, he had not found that the payments to Mr. Chargois were
“bare referrals”; rather, he found that those payments were not referral fees at all. This report is
hereby amended to so state, and to clarify that I myself have made no findings as to whether the
payments made by the Firm to Mr. Chargois were or were not referral fees, as that was beyond the
scope of my assignment. For the Court’s convenience, a comparative red-line version of this Phase
I Report that illustrates my amendments is attached as Exhibit K.
                                                 3
       Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 5 of 17



       III.    Answer
        For the reasons explained below, I have concluded that, based upon a two-month
investigation, conducted with the help of my Assistant and senior members of the Firm, the “bare
referral” payments to Mr. Chargois and/or Chargois & Herron, LLP were unique in the history of
the Ffirm since its reorganization in 2007.3




       IV.     The Review Process
        Following the hearing on November 7, 2018, I have worked closely with Mr. Canty and
Ms. Villegas to learn about the Firm’s structure, records, history, accounting and referral practices,
in an effort to assess whether, within the larger context of the Firm’s historical practices regarding
payment of referral fees, the Firm’s relationship with Mr. Chargois and the “bare referral” Payment
were “aberrant”.4
               A. The Settlement Charts
        As a starting point for the review process, I requested, and the Firm prepared, two charts
that collectively referenced every case settled since 2007, when the Firm was reorganized to
exclusively represent plaintiffs. The first chart lists 324 individual cases. (Exhibit A). The second
chart lists two additional cases that the Firm identified after the first chart had been prepared.
(Exhibit B). Hereinafter both of the aforementioned charts shall collectively be referred to as the
“Settlement Charts”. This Phase I Report focuses upon the Settlement Charts.5


3
         Herein, for ease of reference, I have used the term “bare referral” as defined by the Special
Master in his R&R – i.e., where a lawyer received “a referral fee for doing no work and having no
attachment to the case or the client.” (R&R at 375).
4
         As a predicate to this review, I was required to understand: (1) the Firm’s relationship with
Mr. Chargois: (2) the circumstances surrounding the Payment; and (3) any other “bare referral”
payments the Firm made to him and/or Chargois & Herron, LLP. To gain that understanding, I
first reviewed the Special Master’s May 14, 2018 R&R, and the Executive Summary thereof that
were submitted to the Court. After doing so, I requested that the Firm provide transcripts of the
depositions taken during the Special Master’s investigation for the following individuals: (1)
Christopher J. Keller, Esq.; (2) Eric J. Belfi, Esq.; and (3) Damon J. Chargois, Esq. I reviewed
those transcripts with the assistance of my Associate. Following that review, I clarified certain
relevant facts via discussions with Mr. Canty, Ms. Villegas, and during the Interviews described
below.
5
         The Settlement Charts attached to this Report do not contain certain information which the
Firm considers to be “Highly Confidential” or “Client Confidential”. However, I had access to
that information as part of the review process, and I am confident that it does not bear upon the
question presented in any way.

                                                  4
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 6 of 17



        The Settlement Charts contain the following 7 discrete categories of information for each
case: (1) Case Name; (2) Case Type; (3) Firm Clients; (4) Date Settled; (5) Referral Obligation;
(6) Was a Bare Referral Paid?; and (7) Responsible Attorney. Mr. Canty explained the steps taken
by the Firm to generate the Settlement Charts as follows:
              In order to assemble the list of settled cases from July 2007 to the
              present, Labaton Sucharow attorneys from the Compliance
              Department went to each practice group at the Firm – Securities,
              Antitrust, Delaware, RMBS, and Consumer – to assist in preparing
              the chart.
              For each practice group, the Compliance Department had paralegals
              and/or attorneys obtain information from each practice group’s
              records as to all cases that had been settled from July 2007 until the
              present. These paralegals and/or attorneys used sources including
              case lists submitted to clients through the RFP process, cases
              compiled on the firm website, internal lists of cases kept by
              paralegals and assistants, internal lists of matter numbers kept by
              paralegals and assistants, and canvassing individual attorneys for
              institutional knowledge on settled cases. Once these records were
              obtained, additional records were reviewed, including records from
              the accounting department to ensure the list included all cases
              known to the Firm that settled between July 2007 and the present.
              After a complete list of cases was compiled, the Firm undertook the
              task of determining who the Firm client was for each of the listed
              cases. These names were obtained by either firsthand knowledge of
              the attorneys at the firm, a review of the case files, or a review of
              submissions to the court associated with the cases. Once it was
              determined who the Firm client was, the Compliance Department
              confirmed the date the case settled by reviewing the records of
              settlement payments or by reviewing court documents to see when
              final approval of a settlement was granted.
              The Firm then assigned a Responsible Attorney to review each case.
              The Responsible Attorney either (1) worked on the case assigned to
              him in the Settlement Chart and has personal knowledge of the case
              (including whether there was a referral relationship and the work
              performed by the referring attorney) and/or reviewed records to
              confirm this information, or (2) did not work on the case, but
              reviewed records to determine if there was a referral relationship and
              the work performed by the referring attorney.




                                                5
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 7 of 17



              After determining (1) the full list of cases (2) the date each matter
              settled and (3) the Responsible Attorney, attorneys and paralegals of
              the Firm researched whether or not a case or matter had a referral
              obligation.
              For a large number of cases, the Responsible Attorney had firsthand
              knowledge of whether there was in fact a referral obligation, and in
              the cases where there was a referral obligation, the work done by the
              referring attorney or law firm. Once the Responsible Attorney
              determined that the particular law firm or lawyer was not a bare
              referral obligation, the Compliance Department along with the
              Responsible Attorney reviewed accounting records to corroborate
              the payment and to ensure that there were no additional referral
              payments made in the case.
              For those cases where the Responsible Attorney had no specific
              recollection about whether there was a referral obligation in a
              specific matter, the Compliance Department located accounting
              records to determine whether there were any payments made to
              attorneys or law firms. If there was a payment to an outside lawyer
              or law firm, additional materials including court filings and emails
              were searched to determine whether the attorney or law firm referred
              the client and if so, what work the attorney or law firm provided in
              the representation of the client.
              Once the list was completed regarding whether there were referral
              fees, an additional investigation was conducted to determine the
              accuracy of the claim that there was no referral obligation in a
              certain case. Specifically, the Compliance Department reviewed
              accounting records for each case that listed no referral obligation to
              corroborate that there were no referral fees paid.
(Exhibit C: Canty 12/12/8 Decl. at Attachment A).
       With respect to the “additional investigation” of accounting records referenced by Mr.
Canty in his Declaration, during the transcribed Interviews of certain Firm attorneys that I
conducted on November 29, 2018, the following insightful colloquy took place on the record
between Mr. Canty, Ms. Villegas and Mr. Keller (as noted, the Firm’s Co-Chairman) in my
presence:
              MS. VILLEGAS: We have the trust reports for a vast majority, I
              would say 80 to 85 percent of these cases. There are certain cases
              where we don’t have trust reports for two reasons.
                     The first reason is fees haven’t come in. So, a case settled
              but the fee just hasn’t come in yet, so there’s no trust report

                                                6
       Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 8 of 17



               generated to show what has gone out from the firm. But we have
               confirmed those with accounting, that there’s no trust report
               generated for that reason. And the other situation is, when we’re
               sole counsel, sometimes the money goes directly into the firm and
               no monies get paid out. In those situations, trust reports are not
               generated. And we’ve confirmed that with the accounting
               department. But I would say for the vast majority of these cases, we
               do have trust reports.
               MR. KELLER: Are you then stating that for all matters in which
               there’s been a payment out of a case, that a trust report was
               generated?
               MS. VILLEGAS: Yes.
               MR. KELLER: So, in all matters in which a referral fee was paid,
               we have a trust report?
               MS. VILLEGAS: Yes. There are – so, the answer to your question
               is yes. To the extent [Judge Brown], that you want to also audit
               cases that we say there’s no referral, just to confirm for yourself that
               no money was paid, we do have trust reports for a lot of those cases.
               And you’ll see maybe something was paid to an expert or co-counsel
               or local counsel. For some of those we don’t have a trust report.
                       So, I just want to make that clear. Obviously if you need any
               further corroboration, we’re happy to –
               MR. CANTY: And to that point, if there was no trust report, we
               didn’t simply say, oh, that’s it, we don’t have to look any further.
               We did look and take additional steps to corroborate there was, in
               fact, no referral payment. So, the mere lack of a trust report was not
               dispositive to us. Oh, that’s it, no referral, we’re good.
               MS. VILLEGAS: Right.
               MR. CANTY: We made sure we independently corroborated it with
               the attorney that worked on the case or through other extrinsic
               evidence. 6
        Notably, the Firm’s generation of the Settlement Charts is the tangible representation of a
very significant undertaking. With respect thereto, at my request, Mr. Canty explained as follows
in his Declaration:

6
        In a review of the transcript, Ms. Villegas clarified that her affirmative answer referred to
both trust report and accounting records of the firm to corroborate all referral payments.


                                                  7
        Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 9 of 17



               The preparation of the chart, the review of the materials, and the
               interview process required substantial time from Labaton Sucharow
               attorneys and staff. The majority of the work occurred in the week
               leading up to the Thanksgiving holiday and over Thanksgiving
               weekend. In total over 29 individuals were involved in this time
               intensive process and spent approximately 913 hours of their time
               to complete this task.
(Exhibit C: Canty 12/12/8 Decl. at Attachment A).




               B. The Interviews
        The next component of the review process was, as the foregoing excerpt illustrates, a series
of transcribed Interviews conducted at the Firm’s offices in New York City. During those
Interviews, I questioned each of the 7 Responsible Attorneys identified on the Settlement Charts,
as follows:
    •   On November 29, 2018, I Interviewed: Eric J. Belfi, Esq.; Christopher J. Keller, Esq.; and
        Thomas A. Dubbs, Esq. (In-person).
    •   On November 30, 2018, I Interviewed: Ned Weinberger, Esq.; and Jordan A. Thomas, Esq.
        (Mr. Weinberger in-person, Mr. Thomas via telephone).
    •   On December 7, 2018, I Interviewed: Lawrence A. Sucharow, Esq.; and Gregory S.
        Asciolla, Esq. (In-person).
       The questions I asked primarily focused upon: (1) the steps taken by each Responsible
Attorney to verify the information on the Settlement Charts; (2) specifically, whether each
Responsible Attorney knew of a “bare referral” paid on any of the settled cases for which they
were responsible, such as the Payment to Mr. Chargois; and (3) for each Responsible Attorney, a
random selection of cases appearing on the Settlement Charts, and an examination of the
Responsible Attorney’s knowledge thereof. 7
        As representative examples:




7
        Throughout the review process described herein, the Firm was extremely cooperative and
extremely candid with regard to the information that was provided at my request. Part of that
information was provided to me through the Interviews that I discuss below, which I requested be
transcribed in order to assist me in my review and reporting function. Due to the candid nature of
those Interviews, the transcripts contain information that the Firm considers “Highly
Confidential”, “Client Confidential”. I am confident that information does not bear upon the
question presented in any way, and therefore the transcripts have not been attached as Exhibits.

                                                 8
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 10 of 17



      First, with respect to the steps he took to verify the information on the Settlement Charts,
Mr. Keller stated as follows in pertinent part during his Interview on November 29, 2018:
               JUDGE BROWN: I’d like to move on to the chart that Mr. Canty
               and Ms. Villegas prepared and with your assistance, I believe. I
               want to look at that. The first eight pages have cases with your name
               as the responsible attorney.
               Have you reviewed each of those cases?
               MR. KELLER: I have.
               JUDGE BROWN: Tell me what you’ve done.
               MR. KELLER: Working with [Ms. Villegas and Mr. Canty], sat
               down with them, they walked me through their process. We – what
               they’ve asked other staff members of the Firm to perform, the search
               for all cases that have settled from mid-2007 going forward in which
               we’ve been paid a fee. And they’ve reviewed with me – they
               confirmed that it was an exhaustive review.
               So that they flagged all cases in which the firm has received fees.
               They then performed a deeper dive on the accounting side to review
               and review with me the trust documents to show all of the outflows
               and in-flows into any particular account related to each matter. They
               asked me questions about all the matters in which I was involved
               which are reflected on this list to confirm in fact, whether a referral
               fee had been paid or not. And if one had been paid to identify what
               those lawyers or law firms did in the case in order to earn the fee.
               And we did this for each matter.
       Second, with respect to his knowledge of any “bare referrals” paid, Mr. Asciolla (head of
the Firm’s Antitrust Practice Group) stated as follows in pertinent part during his Interview on
December 7, 2018:
               JUDGE BROWN: Other than the payments to Mr. Chargois on
               occasion, are you aware of any other bare referrals that were agreed
               to or paid by the law firm?
               MR. ASCIOLLA: In the antitrust – from – in antitrust cases, no.
               But I am familiar with a few others I was shown on a chart that listed
               a few others.
               JUDGE BROWN: All involved Mr. Chargois?
               MR. ASCIOLLA: Exactly, exactly.




                                                 9
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 11 of 17



               JUDGE BROWN: Do you know of any cases where the firm either
               agreed to or paid bare referrals to anyone other than Chargois or his
               law firm?
               MR. ASCIOLLA: I’m not aware of any.
               JUDGE BROWN: And does the Firm have a policy concerning
               payment of bare referrals or [a] practice?
               MR. ASCIOLLA: It has a policy that we will not do that. We will
               not engage in bare referrals.
               JUDGE BROWN: And when did that policy come about?
               MR. ASCIOLLA: I would say within the last year.
               JUDGE BROWN: Before that policy, was it the practice of the Firm
               to pay bare referrals or not?
               MR. ASCIOLLA: It was not the practice of the Firm.
               JUDGE BROWN: So you now have a clearly articulated policy.
               Before that, your practice was to pay bare referrals or not to pay
               them?
               MR. ASCIOLLA: It was not to pay them.
        Third, with respect to a Responsible Attorney’s knowledge based upon a random sample
of cases that I had selected, Mr. Belfi (a Partner of the Firm responsible for business development,
and notably, the Responsible Attorney for the ATRS cases) stated as follows during his Interview
on November 29, 2018, in reference to one of the cases on the Settlement Charts, In re Intuitive
Surgical Securities Litigation, No. 13-cv-1920 (N.D. Cal.):
               MR. BELFI: Intuitive Surgical Securities. We represent the
               Employees’ Retirement System of Hawaii and Greater Pennsylvania
               Carpenters. We only have a referral fee on the Employees’
               Retirement System of the State of Hawaii. I know this because I’ve
               worked on this case, personal knowledge.
               The two attorneys we have a referral fee with are the Thornton firm
               and Anthony Takitani. Anthony Takitani is a local Hawaiian
               lawyer. And you obviously know the Thornton firm. This was a
               client that Garrett [Bradley], myself and Mr. Takitani developed
               together. All of us had been very, very involved with this client.
               It’s in Hawaii so we’ve managed to get out there a few times.
               But the discovery was – we spent a lot of time with the client going
               through all of their records because this was the first time they did
               it. So we actually went out and did it in person, brought a couple of

                                                10
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 12 of 17



               Labaton people. Then when it came to settlement, the three of us
               sat down with the chairman of the board to go over the settlement
               and discuss what was the appropriate amount and got a sign-off.
               Mr. Takitani has been very involved with the Attorney General’s
               office there which is the overseer of the pension board and our
               general direct contact.
               MR. CANTY: Just for clarification, if I may ask a question. Eric,
               can you just describe whether or not the payment has come in on
               that and just to confirm that there is absolutely no other referral
               payment contemplated when the money comes in other than what’s
               listed in the referral obligation here?
               MR. BELFI: We have a final approval hearing on December 20th,
               so we have not been paid yet. And the only referral payments we
               would have would be to the ones listed here, Mr. Takitani and the
               Thornton firm.
               C. The Declarations
       The final component of the review process was the submission of Declarations made under
penalty of perjury by Mr. Canty and each of the 7 Responsible Attorneys.
       As noted above, Mr. Canty’s Declaration primarily details the actions taken by the Firm in
response to the Court’s inquiry during the November 7, 2018 hearing. (See Exhibit C: Canty
12/12/8 Decl.).
        Moreover, in their respective Declarations, the Responsible Attorneys each attest to: (1)
the Responsible Attorney’s review of the Settlement Charts; (2) that other than any “bare referral”
payments made to Damon Chargois, the Responsible Attorney is unaware of any “bare referral
agreement between the Firm and any law firm or attorney concerning any case presently or
previously prosecuted by Labaton Sucharow”; and (3) the Responsible Attorney understands “a
bare referral to mean an agreement whether written or unwritten, where Labaton Sucharow would
share a fee with any lawyer or law firm solely for assistance in obtaining clients for Labaton
Sucharow.” (See Exhibit D: 12/3/18 Asciolla Decl., Exhibit E: 12/4/18 Belfi Decl., Exhibit F:
12/11/18 Dubbs Decl.; Exhibit G: 12/5/18 Keller Decl., Exhibit H: 12/7/18 Sucharow Decl.,
Exhibit J: Weinberger Decl.).8


8
        Notably, the Declaration submitted by Jordan A. Thomas, Esq. differs from the
Declarations submitted by all other Responsible Attorneys in one material respect. (See Exhibit I:
12/6/18 Thomas Decl.). Mr. Thomas leads the Firm’s “whistleblower” practice. Due to the highly
confidential nature of that practice, it is subject to a so-called “Chinese wall” within the Firm. As
a result of that “Chinese wall”, and unlike the other Responsible Attorneys, in his Declaration Mr.
Thomas states that he has: “no personal knowledge about any business dealings, including referral

                                                 11
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 13 of 17



       V.       Results of the Review Process

                A. The Firm’s “Bare Referral” Payments
       As the Settlement Charts make clear, of the more than 300 cases settled since 2007, the
Firm has made “bare referral” payments in only the following 7:
            •   Arkansas Teacher Retirement System v. State Street Bank and Trust Co., No. 11-
                cv-10230 (D.Mass)
            •   Brado v. Vocera Communications, Inc., No. 13-cv-3567 (N.D. Cal.)
            •   In re Spectrum Pharmaceuticals, Inc. Securities Litigation, No. 13-cv-0433 (D.
                Nev.)
            •   In re Colonial BancGroup Inc. Securities Litigation, No. 09-cv-9194 (M.D. Al.)
            •   Gammel v. Hewlett-Packard Co., No. 11-cv-1404 (C.D. Cal.)
            •   Hoppaugh v. K12 Inc., No. 12-cv-0103 (E.D. Va.)
            •   In re Beckman Coulter, Inc. Securities Litigation, No. 10-cv-1327 (C.D. Cal.)
       For each of those 7 cases, the Settlement Charts also make clear that: (1) the Responsible
Attorney is Eric Belfi; (2) the Firm represented ATRS; and (3) the “bare referral” payments were
made to Mr. Chargois and/or Chargois & Herron, LLP.
        During his Interview on November 29, 2018, I questioned Mr. Belfi regarding the
development of the Firm’s relationship with Mr. Chargois and the circumstances surrounding each
of those “bare referral” payments. Mr. Belfi explained that each of those “bare referral” payments
resulted from the Firm’s representation of ATRS in the settled case.
      On that point, Mr. Belfi concisely summarized the relationship between him, the Firm, Mr.
Chargois, and ATRS as follows:
                MR. BELFI: I had a relationship with Mr. Chargois. Mr. Chargois
                told me that his partner Mr. Herron had a relationship with Mr.
                Doane and he said he could get me an opportunity to do a
                presentation in Arkansas.
                JUDGE BROWN: Do what?
                MR. BELFI: Do a presentation in Arkansas. So, my relationship
                was almost exclusively with Mr. Chargois. I had limited contact
                with Mr. Herron. All my contact was generally with Mr. Chargois.
                Mr. Herron and Mr. Chargois had a falling out at some – I’m sorry.
                Let me stop there.


agreements between the rest of the Firm and Damon Chargois or any other attorney or law firm.”
(Id.). Nevertheless, Mr. Thomas attests that none of the cases for which he is the Responsible
Attorney involve a “bare referral”. (Id.). The substance of Mr. Thomas’ Declaration was
corroborated during his telephonic Interview on November 30, 2018.

                                                12
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 14 of 17



              Mr. Doane leaves Arkansas at some point in the second half of 2008.
              Mr. Hopkins comes in. Mr. Herron did not have a relationship or
              direct contact with Mr. Hopkins. So Chargois’ connection to
              Arkansas was Mr. Herron and now Mr. Herron’s contact with
              Arkansas was broken when Mr. Doane left. And my contact had
              been through Mr. Chargois. So my contact essentially had been
              broken. I ended up then dealing directly with Mr. Hopkins.
         Thus, after Mr. Hopkins’ replaced Mr. Doane as the executive in charge of ATRS in 2008,
Mr. Chargois became irrelevant to the Firm’s representation of ATRS. Nevertheless, based upon
the initial introduction to ATRS facilitated by Chargois & Herron, LLP, whenever an ATRS case
settled, the Firm continued to make what had become “bare referral” payments to Mr. Chargois
and/or Chargois & Herron, LLP.
        During his interview, Mr. Belfi confirmed that those payments ranged between
approximately $26,000 and $300,000 – with the $4.1 million Payment as the last and by far the
largest. Mr. Belfi explained the Firm’s rationale for those “bare referral” payments as follows:
              MR. BELFI: And what happened, when we originally started the
              relationship, Mr. Chargois had represented that he had done a lot of
              litigation and that he had worked at Baron Budd and had done tons
              of trials, although not in the securities area, in the litigation realm.
              So, when we had negotiated or attempted to negotiate a finalized
              agreement, the referral that we had agreed to, although not in a
              written agreement, was 20 percent. And the concept of the 20
              percent was that he was going to be a very active player in this
              relationship.
              This was not going to just be that he was referring a client but our
              expectation and anticipation was that he would be very involved
              with the client in litigation. My previous experience in working with
              referring counsel prior to coming into this relationship had always
              been working with lawyers that worked very, very closely with the
              clients, whether it was because it was an existing client or –
              JUDGE BROWN: Did Mr. Chargois have a close relationship with
              the Arkansas Teachers Fund?
              MR. BELFI: Mr. Herron had a close relationship with Mr. Doane.
              When Mr. Doane left the Arkansas Teacher Retirement System, the
              relationship that Chargois and Herron had was greatly diminished.
              JUDGE BROWN: Okay.
              MR. BELFI: To basically nothing.
              JUDGE BROWN: But the 20 percent remained?

                                                13
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 15 of 17



               MR. BELFI: That is correct. And we – we had – looking at it back
               in 20/20 hindsight at that time, I’m just looking at it now, we should
               have made a readjustment when Mr. Doane left because obviously
               the relationship had changed.
               Our expectation was that they were going to stay involved in the
               relationship and they would be active in any cases including doing
               work. They had talked about doing discovery work in cases. They
               had made many representations, especially Mr. Chargois, that he
               wanted to be active in these cases and that was my expectation.
       Mr. Belfi’s explanation continued as follows:
               JUDGE BROWN: So if your expectation was they were going to
               work with the clients and continue to work and they didn’t, why did
               you pay him later on?
               MR. BELFI: What happened is, we reached a point where, you
               know, this had become an issue as we started to have to pay him.
               Because before we had to pay him, it was not an issue. Once we –
               JUDGE BROWN: Why did you have to pay him?
               MR. BELFI: Well, in the sense that the cases resolved, so we were
               coming up to the point where there would be an opportunity or there
               would be the scenario where he would feel as though we had that
               obligation. Because before 2012 we had not generated any revenue
               from Arkansas. So, that was the first time it came up.
               When we started raising issues about the lack of his involvement in
               these cases, in the conversation that I had with him, he threatened to
               sue us in Galveston. And that threat of lawsuit would also bring in
               our client, the Arkansas Teacher Retirement System. And we had
               real concerns that that was going to impact the relationship to the
               point where it could destroy the relationship if we ended up having
               this public fight.
               And this is a client, as we proceeded along, became more and more
               important to the firm to the point where I think it became the most
               important client to the firm. And so we were very concerned about
               disrupting that relationship with a lawsuit.
        Therefore, based upon the information produced by the Firm during the review process, it
is clear to me that the “bare referral” payments made to Mr. Chargois were the result of: (1) a
referral relationship that materially devolved from its inception (when it was anticipated to be
substantive) until the Payment was made at a significantly later time (when it had unquestionably
assumed a “bare referral” posture); and (2) despite that devolution, the Firm’s decision to continue

                                                14
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 16 of 17



making “bare referral” payments to Mr. Chargois as the path of least resistance in an effort to
preserve its relationship with an important client. It is also clear to me that those circumstances
are unique at the Firm since at least 2007.
        Further, it is clear to me that the unique circumstances that gave rise to the “bare referral”
relationship with Mr. Chargois will not result in a “bare referral” relationship with any other lawyer
or law firm in the future. On that point, Mr. Keller clarified the following during his Interview on
November 29, 2018:
               MR. KELLER: We will not honor any referral relationship or
               referral agreement from now until the end of time unless it’s in full
               compliance with the rules and our new standards, heightened
               standards, we put in place.
               ...
               The Firm’s policy regarding referral fees is that they both need to be
               assented to in writing by the client and that the lawyers in those cases
               need to assume responsibility and do work. Chargois will not be
               paid in any future Arkansas-related matter. I would be surprised if
               at some point in the future we have a relationship with Mr. Chargois.
(Emphasis added).
               B. Other Referral Payments
         In contrast to the Firm’s relationship with Mr. Chargois and the “bare referral” payments
made to him and/or Chargois & Herron, LLP, the review process has clearly convinced me that
for all other cases settled since 2007, the Firm only paid referral fees to an attorney or a law firm
that did substantive work on the case.
        Indeed, during the Interview process, each Responsible Attorney was questioned regarding
randomly selected cases from the Settlement Charts – including many of the cases for which a
referral fee was paid. Without exception, each Responsible Attorney was able to provide
additional factual information about the attorney and/or law firm that received the payment (the
“Payee”), and the nature of the substantive work they did on the case.
        In some instances, the Payee had filed a formal appearance in the litigation. But whether
or not they did, in apparently all cases, the Responsible Attorney represented that the Payee
performed substantive work on the case, including some or all of the following: (1) reviewing the
complaint and/or theories of the case; (2) assisting the client with document production in
discovery; (3) assisting the client with deposition preparation and/or attending depositions; and (4)
participating in the settlement process.
       VI.     Conclusion
        For the reasons explained above, based upon the aforementioned review process, I am
clearly convinced that at least since the Firm’s reorganization in 2007:

                                                 15
      Case 1:11-cv-10230-MLW Document 539-2 Filed 02/06/19 Page 17 of 17



       (1) The Firm’s relationship with Damon Chargois and/or Chargois & Herron, LLP is
           unique, and any “bare referral” payments made thereto were aberrational; and
       (2) Other than the “bare referral” payments to Damon Chargois and/or Chargois & Herron,
           LLP, the Firm has made not made “bare referral” payments to any other lawyer or law
           firm.




__________________________
Hon. Garrett E. Brown, Jr. (Ret.)


DATED: January 8, 2019
AMENDED: February 6, 2019




                                             16
